Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 20 has been interpreted under 35 ULS.C. 112(f) or pre AIA  35 U.S.C 112, sixth paragraph because the claims cited “means for’ coupled with functional language “determining, clustering and assigning” respectively.
Since the claim limitation invokes 35 U.S.C. 1120(f) or pre-AIA  35 USC. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be ihe corresponding Structure described in the specification for the 35 USC. 112(fi or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0082] of the specification of instant application that the circuit may be implemented to perform specific functions described in the specification as cited in claim 20.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Gabe Fitch on 01/24/2022. The application has: 
Claims 3, 4, 9 and 10 are cancelled. 
Claims 1, 2, 5-8 and 11-20 are allowed.
Claims 1, 4-8, 10, 13 and 20 are amended as follow:


1.	(Currently Amended) A data storage device comprising:	
	a hint derivation circuit configured to derive a dataset of features for each of a plurality of logical block addresses (LBAs) of the data storage device, wherein the dataset of features comprises a first hint based on information received from a host device and at least one second hint based on a plurality of physical characteristics of the data storage device comprising at least one of invalidation times, program-erase cycle (PEC) counter values of available mapped physical block addresses (PBAs), a cell voltage distribution (CVD) read threshold, a bit error rate, and a temperature of a block being written to;
	a machine learning circuit configured to group [[the]] a plurality of LBAs into one or more clusters of LBAs based on the derived datasets of features and a machine learning process applied to the plurality of physical characteristics of the data storage device; and
	a flash translation layer (FTL) circuit configured to allocate available physical block addresses (PBAs) in the data storage device to one or more LBAs of the plurality of LBAs based on the one or more clusters of LBAs;
	wherein the FTL circuit is configured to allocate the available PBAs to the one or more LBAs by being further configured to determine whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification [[.]]; and
	wherein the machine learning circuit is configured to execute a machine-learned process that comprises a dimension reduction process configured to project at least two of the plurality of physical characteristics to a lower dimension.

Canceled)

5.	(Currently Amended) The data storage device of claim [[4]]1, wherein the dimension reduction process comprises one or more of non-negative matrix factorization (NFM), principal component analysis (PCA), kernel PCA, linear discriminant analysis (LDA), generalized discriminant analysis (GDA), and/or auto encoding.

6.	(Currently Amended) The data storage device of claim [[4]]1, wherein the machine learning circuit is configured to perform the dimension reduction process based on a principal component analysis comprising:
	calculating a symmetric covariance matrix based on the plurality of physical characteristics;
	determining a plurality of eigenvectors and associated eigenvalues based on diagonalization of the symmetric covariance matrix;
	selecting at least two dominant eigenvectors, the at least two dominant eigenvectors having the largest and next largest eigenvalues among the plurality of eigenvectors; and
	projecting groupings of the LBAs to a lower dimensional representation based on the dominant eigenvectors.

7. 	(Currently Amended) A data storage device comprising:
	an interface circuit configured to receive read and write requests in the data storage device from a host device; and
	controller circuitry configured to:
		derive a dataset of features for each of a plurality of logical block addresses (LBAs) of the data storage device, wherein the dataset of features comprises a first available mapped physical block addresses (PBAs), a cell voltage distribution (CVD) read threshold, a bit error rate, and a temperature of a block being written to; and
		cluster [[the]]a plurality of LBAs together into at least one LBA cluster based on the derived datasets of features and a statistical analysis of the plurality of physical characteristics of the data storage device;
		wherein the controller circuitry is further configured to assign available physical block addresses (PBAs) in the data storage device to at least one of the plurality of LBAs based on the at least one LBA cluster including determining whether to assign the PBAs to the LBAs based on an existing PBA classification or to determine a new PBA classification and assign the PBAs to the LBAs based on the new PBA classification [[.]]; and
		wherein the statistical analysis comprises a dimension reduction process configured to project the plurality of physical characteristics to a lower dimension.

8.	(Currently Amended) The data storage device of claim 7, wherein the controller circuitry is further configured to derive at least one second hint corresponding to a hint that the at least of the plurality of logical block addresses (LBAs) refer to a common user file stored on the data storage device.

10.	(Canceled)

	13.	(Currently Amended) A method comprising:
	deriving a dataset of features for each of a plurality of logical block addresses (LBAs) of a non-volatile memory (NVM) storage device, wherein the dataset of features comprises a first available mapped physical block addresses (PBAs), a cell voltage distribution (CVD) read threshold, a bit error rate, and a temperature of a block being written to;
	grouping [[the]]a plurality of LBAs into one or more clusters based on the derived datasets of features and a statistical analysis of the plurality of physical characteristics of the NVM storage device, wherein the statistical analysis comprises a dimension reduction process configured to project the plurality of physical characteristics to a lower dimension; and
	allocating available physical block addresses (PBAs) in the NVM storage device to at least one of the plurality of LBAs based on the one or more clusters of LBAs;
	wherein allocating the available PBAs to the one or more LBAs includes determining whether to allocate the PBAs to the one or more LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the one or more LBAs based on the new PBA classification.

20.	(Currently Amended) A data storage device comprising:
	means for determining a dataset of features for each of a plurality of logical block addresses (LBAs) in the data storage device, wherein the dataset of features comprises a first hint based on information received from a host device and a second hint based on a plurality of physical characteristics of the data storage device comprising at least one of invalidation times, program-erase cycle (PEC) counter values of available mapped physical block addresses (PBAs), a cell voltage distribution (CVD) read threshold, a bit error rate, and a temperature of a block being written to, wherein the second hint includes a hint that a plurality of the LBAs have been either invalidated or relocated together;
a plurality of LBAs into one or more clusters of LBAs based on the hint and a dimension reduction analysis of one or more process of at least two of the plurality of physical characteristics of the data storage device, wherein the dimension reduction process is configured to project at least two of the plurality of physical characteristics to a lower dimension; and
	means for assigning available physical block addresses (PBAs) in the data storage device to at least one of the plurality of LBAs based on the one or more clusters of LBAs;
	wherein the means for assigning available PBAs to at least one of the plurality of LBAs includes means for determining whether to allocate the PBAs to the plurality of LBAs based on an existing PBA classification or to determine a new PBA classification and allocate the PBAs to the plurality of LBAs based on the new PBA classification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of the record do not disclose/suggest the combination of original claimed features and the features “a hint derivation circuit configured to derive a hint dataset of features for one or more each of a plurality of logical block addresses (LBAs) of the data storage device, wherein the dataset of features comprises a first hint based on information received from a host device and/or and at least one second hint based on a plurality of physical characteristics of the data storage device comprising at least one of invalidation times, program-erase cycle (PEC) counter values of mapped physical block addresses (PBAs), a cell voltage distribution (CVD) read threshold, a bit error rate, and a temperature of a block being written to” and “wherein the machine learning circuit is configured to execute a machine-learned process that comprises a dimension reduction process configured to project at least two of the plurality of physical characteristics to a lower dimension” as cited in claims 1, 7, 13 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday – Thursday from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136